
	
		I
		112th CONGRESS
		1st Session
		H. R. 3359
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Moran (for
			 himself, Mr. Rothman of New Jersey,
			 Mr. Filner,
			 Mr. Young of Florida,
			 Mr. Rahall,
			 Mr. Stark,
			 Mr. Kucinich,
			 Mr. Nadler,
			 Mr. Van Hollen, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Animal Welfare Act to restrict the use of
		  exotic and non-domesticated animals in traveling circuses and
		  exhibitions.
	
	
		1.Short titleThis Act may be cited as the
			 Traveling Exotic Animal Protection
			 Act.
		2.FindingsCongress finds that—
			(1)traveling circuses are detrimental to
			 animal welfare due to the adverse effects of captivity and transport;
			(2)due to severe
			 confinement, lack of free exercise, and the restriction of natural behaviors,
			 animals used in circuses suffer and are prone to health, behavioral, and
			 psychological problems;
			(3)the tricks that exotic and non-domesticated
			 animals are forced to perform require extreme physical coercion techniques,
			 including the restriction of food, the use of elephant hooks (objects used to
			 control and punish elephants), electric shocks, metal bars, whips, and other
			 forms of physical abuse;
			(4)the welfare of animals subject to the
			 conditions in traveling circuses, such as constant travel, limited facilities,
			 long periods of restriction of movement, stress, and physical coercion, will
			 inevitably be compromised, which can lead to increased risks to public
			 safety;
			(5)animals in traveling circuses pose an
			 additional risk to public safety because such animals have wild instincts and
			 needs and have demonstrated unpredictability;
			(6)the use of collapsible, temporary
			 facilities in traveling circuses increases the risk of escaping exotic and
			 non-domesticated animals seriously harming workers and the public;
			(7)traveling circuses
			 bring people dangerously close to exotic and non-domesticated animals by
			 displaying animals in inappropriate, uncontrolled areas that are not suited for
			 the exhibition of such animals;
			(8)it is not possible to provide exotic and
			 non-domesticated animals with facilities sufficient to maintain the optimum
			 physical and mental health of the animals because of the suffering caused to
			 the animals by the nature of circuses, in which restriction of movement,
			 separation from natural groupings, restriction of food and water, and physical
			 abuse are prevalent;
			(9)due to the mobile
			 and transitory nature of traveling circuses, law enforcement authorities cannot
			 properly monitor the conditions of the animals or follow up on previous
			 infractions by traveling circuses; and
			(10)restricting the use of exotic and
			 non-domesticated animals in circuses is the most cost-effective and efficient
			 way to safeguard both animal welfare and public safety.
			3.Use of exotic or
			 wild animals in traveling circuses and exhibitionsSection
			 13 of the Animal Welfare Act (7 U.S.C. 2143) is amended by adding at the end
			 the following new subsection:
			
				(i)(1)No exhibitor may allow
				for the participation of an exotic or wild animal (including a non-human
				primate) in an animal act if, during the 15-day period preceding such
				participation, such animal was traveling in a mobile housing facility.
					(2)The restriction under paragraph (1) shall
				not apply to the use of an exotic or wild animal (including a non-human
				primate)—
						(A)in an exhibition at a non-mobile,
				permanent institution or facility, including an accredited zoo or
				aquarium;
						(B)as
				part of an outreach program for educational or conservation purposes by an
				accredited zoo or aquarium, if the animal used for such purposes is not kept in
				a mobile housing facility for more than 12 hours a day;
						(C)by
				a university, college, laboratory, or other research facility registered with
				the Secretary pursuant to section 6;
						(D)in
				film, television, or advertising if such use does not involve a live public
				exhibition; or
						(E)in
				a rodeo.
						(3)A traveling circus or exhibitor that
				fails to comply with this subsection shall be subject to the penalties provided
				for under section
				19.
					.
		4.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date that is one year after the date of the
			 enactment of this Act.
		
